01/13/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  January 10, 2017 Session

                                     IN RE CAMERON H.

                     Appeal from the Circuit Court for Polk County
                      No. CV-09-004      J. Michael Sharp, Judge


                               No. E2016-01002-COA-R3-PT


The Final Order of Parentage and Adoption in this case reserved the issue of attorney’s fees
for further hearing. As such, it is clear that the order appealed from does not resolve all of
the issues raised in the proceedings below. As a result, we lack jurisdiction to consider this
appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

CHARLES D. SUSANO, JR., J., D. MICHAEL SWINEY, C.J., AND JOHN W. MCCLARTY, J.

J. Allen Murphy, Jr., Cleveland, Tennessee, for the appellant, Chad P.

Joshua H. Jenne, Cleveland, Tennessee, for the appellee, William H.

Matthew C. Rogers, Athens, Tennessee, for the appellee, Jessica L. R.

Brenda L. Perry, Cleveland, Tennessee, Guardian Ad Litem.


                                MEMORANDUM OPINION1

       1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
       Pursuant to Rule 13(b) of the Tennessee Rules of Appellate Procedure, this Court
reviewed the record for this appeal upon transmission to determine whether the Court had
subject matter jurisdiction to hear this matter. After determining that the reserved issue of
attorney’s fees remained unresolved in the Trial Court, this Court directed the appellant to
show cause why this appeal should not be dismissed as premature. The appellant has filed
no response to the show cause order.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
“[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Because there is an unresolved issue in the proceedings
below, this Court does not have subject matter jurisdiction to adjudicate this appeal. See
Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”); Spencer v. The Golden Rule, Inc., No. 03A01-9406-CV-
00207, 1994 WL 589564, * 1 (Tenn. Ct. App., filed Oct. 21, 1994) (dismissing appeal in
which there was no order in the record disposing of a party’s claim for attorney’s fees at the
trial level). While the Supreme Court in Bayberry remarked that there is “no bar” to the
suspension of the finality requirements of Rule 3(a) pursuant to Rule 2 of the Tennessee
Rules of Appellate Procedure, there has been no argument made in this case that would
support suspension of the requirements of the rule. See id. (noting that “there must be a
good reason for suspension”). Moreover, the question exists whether such a suspension
would be proper given developments in the law subsequent to Bayberry. See Ingram v.
Wasson, 379 S.W.3d 227, 237 (Tenn. Ct. App. 2011) (“Lack of appellate jurisdiction
cannot be waived.”) (citing Meighan v. U.S. Sprint Communications Co., 924 S.W.2d 632,
639 (Tenn. 1996)).

      Because this Court lacks jurisdiction to consider this appeal, the case is dismissed
without prejudice to the filing of a new appeal once a final judgment has been entered.
Costs on appeal are taxed to the appellant, Chad P., and his surety, for which execution
may issue if necessary.



                                                                  PER CURIAM